The plaintiff in error will be referred to as defendant, as in the court below. The defendant was convicted, in the district court of Dewey county, on a charge of assault with intent to rape, and has appealed. The case was filed in this court on November 10, 1923. No briefs have been filed either by the defendant or the state. We have examined the record, and have reached the conclusion that the defendant was fairly tried according to the forms of law, that the verdict is amply supported by evidence and there is no reason apparent why the judgment should be disturbed by this court.
The case is affirmed.